UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee ee Le 4
UNITED STATES OF AMERICA
- against - 18-CR-134 (S-2) (KAM)
DONVILLE INNISS, e¢ al.,
Defendants.
ee Le 4

ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

This cause has come before the Court upon the Motion of John J. Rolecki, of the law
firm Varnum LLP, seeking an Order granting Ronald G. DeWaard of Varnum LLP, leave to
appear pro hac vice for the purpose of appearing as counsel on behalf of Defendant, Ingrid Innes,
for the purpose of responding to the United States' Motion (EFC No. 54) regarding whether a
document created by Ingrid Innes, for her counsel, is protected by the attorney-client privilege, in
the above-styled cause only.

Being fully advised, it is now ORDERED that the motion be, and hereby is, GRANTED.
Applicant’s contact information should be entered as follows:
Ronald G. DeWaard
(Michigan State Bar #44117)
VARNUM LLP
333 Bridge Street, N.W., Suite 1700
Grand Rapids, MI 49504
Direct: (616) 336-6530
Fax: (616) 336-7000

E-mail: rgdewaard@varnumlaw.com

Dated:

 

United States District Court
Eastern District of New York
15332050_1.docx
